        Case 1:18-cv-01690-APM Document 59-1 Filed 03/30/20 Page 1 of 5



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                              CIVIL DIVISION

                                                )
JOEY D. GONZALEZ RAMOS,                         )           Case No.: 1:18-cv-01690-APM
           Plaintiff,                           )           JURY TRIAL
   vs.                                          )
                                                )
                                                )
ADR VANTAGE, INC,                               )
         Defendant.                             )
                                                )



 DECLARATION OF JOEY D. GONZALEZ RAMOS IN SUPPORT OF MOTION FOR
                   DISCOVERY UNDER RULE 56(d)

       I, Joey D. Gonzalez Ramos, make the following declaration under oath and penalty of

perjury as permitted by 28 U.S.C. § 1746. I make this declaration based upon the knowledge I

have acquired through my employment with the USDA and my pro se representation in the

above captioned case. This declaration is made in support of Plaintiff’s Rule 56(d) Motion in

Opposition to Defendant’s Motion for Summary Judgment (hereinafter “Pl’s Motion”).

       The exhibits included in Pl’s Motion are true and correct copies of emails and depositions

obtained by me through my employment with the USDA and my pro se representation in this

and other cases before the Merit System Protection Board.

       The following discoverable information is essential to Plaintiff’s opposition to

ADR’s Motion for Summary Judgment but is unavailable to Plaintiff without discovery:


1. Spoliation of Evidence

       On March 2-3, 2020, I took the depositions of Dianne Lipsey (“Lipsey”) and

Rick Buccheri (“Buccheri”). During their depositions Lipsey and Buccheri admitted that they

destroyed the answers or the notes they took during the interviews of USDA’s employees as part


                                                                                          Page 1 of 5
         Case 1:18-cv-01690-APM Document 59-1 Filed 03/30/20 Page 2 of 5



of the Climate Assessment. According to Lipsey, she wrote these notes in a notebook but she

may had used her laptop. (Exhibit G at 3). Buccheri testified that he wrote all his notes in his

laptop. (Exhibit H at 4).

         On March 24, 2020, this Court ordered limited discovery on the laptops containing the

notes of ADR’s interviews to determine the date of creation and destruction of these notes. (See

Order of March 24, 2020, ECF No. 58). Following ADR’s confirmation that the laptops still

under its possession I contracted with an independent company to determine the date of creation

and destruction of these notes.

         Although the testimony of Lipsey and Buccheri establishes that ADR spoliated evidence

material to the allegations in this case, without the results of the forensic analysis, I cannot

confirm whether ADR destroyed the notes anticipating my lawsuit for defamation. If the results

of the forensic analysis confirm my suspicions, I will request sanctions against ADR, among

them, that ADR be precluded from summary judgement and that this case proceeds directly to

trial.


2. Deposition of Archie Tucker

         As explained in Pl’s Motion, Tucker provided contradictory testimony in his affidavit.

While in his affidavit Tucker states that he contracted with the ADR for the Climate Assessment

because of complaints that the USDA’s Miami location was a hostile work environment and the

negative results this location obtained in the Federal Viewpoint Survey (“FEVS”). It is clear that

the purpose of the FEVS and the Climate Assessment are completely different. The FEVS is not

designed to address complaints of hostile work environment.

         Tucker also claims that he and the USDA-ARS management determined that it was

necessary to obtain a “clearer understanding of the environment at the USDA’s Miami location.”

                                                                                            Page 2 of 5
        Case 1:18-cv-01690-APM Document 59-1 Filed 03/30/20 Page 3 of 5



(See Declaration of Archie Tucker, ECF No. 28-1 ¶ 6). But Tucker’s supervisor, Chavonda

Jacobs-Young, testified that she was not even aware of the content of the Climate Assessment

almost two years after its publication. (Exhibit B).

       Tucker also claims that ADR was to provide an “objective assessment of the climate at

[the USDA’s Miami location].” (See Declaration of Archie Tucker, ECF No. 28-1 ¶ 7). And that

the Climate Assessment will help the USDA leadership understand the concerns held by [the

USDA’s Miami location] employees including what improvements could be made…” This was

contradicted by Lipsey and Buccheri, both testified that they could not give assurances that the

content of the Climate Assessment is true. (Exhibit G at 4-5 and Exhibit H at 4-5 respectively).

Lipsey and Buccheri also testified that they did not investigate the answers by USDA’s

employees (Id. at 6 and Id. at 6 respectively). Certainly, the USDA did not get what it paid ADR

to do. Accordingly, I expect that the deposition of Tucker will answer questions regarding:

          i.   The scope of ADR’s contract.

         ii.   Any information Tucker had prior to the Climate Assessment that Plaintiff was

               intercepting data and phone communications or committing waste, fraud and

               abuse.

        iii.   The number of employees that he alleges had complained about hostile working

               environment and that motivated the Climate Assessment.

        iv.    What reasons, if any, Tucker had to second guess the results of the Federal

               Employee Viewpoint Survey.

         v.    The objectivity of the Climate Assessment.

        vi.    The possibility that ADR breached its contract with the USDA.




                                                                                         Page 3 of 5
        Case 1:18-cv-01690-APM Document 59-1 Filed 03/30/20 Page 4 of 5



        vii.   The reasons Tucker circumvented the mechanism in place by the USDA to

               address complaints of hostile working environment.

       viii.   What recommendations in the Climate Assessment have been implemented by the

               USDA.

       Tucker’s responses to these questions will help refute ADR’s argument in its Motion for

Summary Judgment that is entitled to derivative sovereign immunity or that it did not have “an

adversarial relationship with the USDA.” (ECF No. 55-1 at 13). Additionally, Tucker’s

testimony will show that the Climate Assessment was an excuse to intimidate and defame

Plaintiff and will support Count II of the Complaint which alleges Civil Conspiracy. Plaintiff

cannot produce this evidence because he has never deposed Tucker. The testimony sought is

discoverable because Tucker has personal knowledge of these matters.


3. Deposition of Sheila Kopczynski

       Sheila Kopczynski (“Kopczynski”) is an employee of the USDA’s DM (departmental

management) who also acts as liaison for the USDA’s Inspector General (“IG”). Kopczynski’s

duty station is located in Idaho. Her duties and position have no relation whatsoever with the

USDA’s Miami location. The exhibits attached to Pl’s Motion demonstrate that in December

2016 Kopczysnki alerted Clark of the IG’s criminal investigation being conducted at the

USDA’s Miami location. (Exhibit xx).

       The evidence also demonstrate that Kopczynski received and email from ADR containing

a draft of the Climate Assessment and that only four days later, Jake Dang (“Dang”), the special

agent in charge of the IG’s investigation, informed Plaintiff that he was suspending his

investigation. Accordingly, I expect that the deposition of Kopczynski will answer questions

regarding:

                                                                                           Page 4 of 5
        Case 1:18-cv-01690-APM Document 59-1 Filed 03/30/20 Page 5 of 5



          i.   The reasons she shared the information about the IG’s criminal investigation with

               Clark.

         ii.   The reasons she received a draft of the Climate Assessment.

        iii.   The reason Lipsey concealed in her affidavit that she had shared a draft of the

               Climate Assessment with her.

        iv.    Whether she shared a copy of the Climate Assessment with Dang and the reasons

               she shared this draft.

         v.    Whether the Climate Assessment influenced her decision of falsely accusing

               Plaintiff of unlawfully obtaining evidence.

       Kopczynski’s testimony is necessary because it will support Plaintiff’s allegations in

Count II of the instant complaint that the USDA conspired with ADR to defame him in

retaliation for cooperating with the IG’s criminal investigation. Her testimony will also support

that ADR or its co-conspirator, the USDA acted with malice when it distributed the Climate

Assessment because it knew that Kopczynski will use the Climate Assessment to convince Dang

to shut down the IG’s criminal investigation. Plaintiff cannot produce this evidence because he

has never deposed Kopczysnki. The testimony sought is discoverable because Kopczynski has

personal knowledge of these matters.

       According to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and belief.



                                                     _______________________________

                                                             Joey D. Gonzalez Ramos




                                                                                        Page 5 of 5
